                                                                                                         FILED
                                                                                                2019 Dec-30 PM 04:36
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

 TEDDY WILSON, a/k/a Abasi Nyree                  )
 Shabazz,                                         )
                                                  )
        Petitioner,                               )
                                                  )    Case No.: 7:19-cv-01575-LSC-SGC
 v.                                               )
                                                  )
 WARDEN DEBORAH TONEY, et al.,                    )
                                                  )
        Respondents.                              )

                                  MEMORANDUM OPINION
       The magistrate judge entered a report on December 2, 2019, recommending this action be

dismissed without prejudice for lack of prosecution. (Doc. 11). Although the magistrate judge

advised the petitioner of his right to file specific written objections within fourteen (14) days, no

objections have been received by the court. In fact, like two previous orders mailed to the

petitioner, the U.S. Postal Service returned his copy of the report and recommendation as

undeliverable. (Doc. 12; see Docs. 7, 10). The petitioner has not provided the court with his

current address.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, the magistrate judge’s report is ADOPTED, and the

recommendation is ACCEPTED. (Doc. 11). Therefore, this action is due to be dismissed without

prejudice for lack of prosecution. A certificate of appealability is due to be denied.

       A separate order will be entered.
    DONE and ORDERED on December 30, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




2
